Case 7:19-cv-00831-MFU-JCH Document 16 Filed 11/16/20 Page1of10 Pageid#: 136

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA

ROANOKE DIVISION
ANTHONY JOSE MEYERS, )
Petitioner, ) Civil Action No. 7:19-cv-00831
)
Vv. ) MEMORANDUM OPINION
)
J.C. STREEVAL, ) By: Michael F. Urbanski
Respondent. ) Chief United States District Judge

MEMORANDUM OPINION

On November 18, 2019, petitioner Anthony Jose Meyers, proceeding pro se, filed a
petition for relief pursuant to 28 U.S.C. § 2241, alleging that he was deprived of good time
credits without due process following seven prison disciplinary hearings. This case addresses
Incident Report (IR) No. 2818687, which was heard before a Disciplinary Hearing Officer
(DHO) on March 16, 2016. On March 3, 2020, respondent J.C. Streeval' filed a motion to
dismiss or, alternatively, for summary judgment with accompanying memorandum, exhibit,
and attachments. ECF Nos. 11, 12, 12-1. Meyers did not respond to the motion. For the
reasons stated below, the court GRANTS the motion to dismiss or for summary judgment
and DISMISSES Meyers’s motion for relief under 28 U.S.C. § 2241.

BACKGROUND
Meyers is incarcerated at United States Penitentiary (USP), Lee in Jonesville, Virginia.

He complains about procedures in a disciplinary hearing that resulted in the loss of good

conduct time (GCT).

 

! Warden J.C. Streeval has been substituted for Acting Warden D. Lue as respondent in this matter.
See Fed. R. Civ. P. 25(d) (allowing substitution of patties for public officers named as parties in an action).
Case 7:19-cv-00831-MFU-JCH Document 16 Filed 11/16/20 Page 2of10 Pageid#: 137

In IR No. 2818687, Meyers was accused of possession of a weapon and fighting with
another person. ECF No. 12-1 at 40. On Februaty 22, 2016, a recreation officer called for
assistance after observing Meyers and another inmate striking each other with closed fists in
the upper torso and head region during recreation. Id. Both inmates were ordered to cease
their actions, with negative results. Id. Staff then utilized chemical munitions to gain their
compliance. Id. Meyers and the other inmate were placed in hand restraints and removed
from the recreation area to separate locations. Id.

The reporting officer subsequently reviewed camera footage of the recreation.
According to his report, Meyers was observed receiving a homemade plastic weapon from an
inmate in an adjacent recreation pen and concealing it in his pants pocket. Id. Shortly
thereafter, another inmate is also seen receiving a second handmade plastic weapon and
similarly concealing it in his pants pocket. Id. The second inmate produced his weapon,
Meyers then produced his weapon, and both began striking and stabbing the inmate with
whom Meyers had been fighting. Id. Staff administered chemical munitions until the inmates
ceased fighting. Meyers was subsequently observed disposing of the homemade weapon by
throwing it out the back of the recreation area. Id. Both weapons were eventually recovered.
Id. at 38, 42.

The incident report charging Meyers with possession of a weapon and fighting with
another person was reviewed by the Unit Disciplinary Committee (UDC), which referred the
matter to the DHO for a hearing. Id. at 41. A hearing was held on March 16, 2016. Id. at
36-39. Meyers waived his right to a staff member and witnesses. Id. at 36. He presented no

documents for the DHO to consider, but testified that he never received a knife from anyone
Case 7:19-cv-00831-MFU-JCH Document 16 Filed 11/16/20 Page 3of10 Pageid#: 138

and did not use a knife or stab anyone during the incident. Id. Meyers stated that the only
thing he was guilty of was fighting. Id.

The DHO found that the greater weight of the evidence supported a finding that
Meyers committed the prohibited acts of possession of a weapon and fighting. Id. at 38. The
DHO considered the eyewitness written account of the reporting officer, the video footage of
the incident, the photographs of each weapon recovered from the scene following the incident,
BOP Health Services Clinical Encounter Forms prepared with respect to Meyers, and Meyers’s
testimony. Id. at 36-37. The DHO found that the reporting officer’s report and the video
footage were entitled to the greater weight of the evidence. Id. at 38. The DHO found
Meyers’s testimony less credible, and therefore entitled to less weight, because it was
contradicted by the video footage of Meyers and another inmate receiving weapons through
the wire separating the recreation areas, concealing the weapons in their pants, producing the
weapons and using them to strike and stab another inmate, and then discarding the weapons.
Id. The items were recovered and identified as weapons fashioned from melted plastic. Id.

For the possession of a weapon charge, the DHO sanctioned Meyers to disallowance
of forty-one days of GCT, sixty days of disciplinary segregation, and loss of commissary and
visiting privileges for 180 days. Id. The DHO also sanctioned Meyets to disallowance of
twenty-seven days of GCT, thirty days of disciplinary segregation, loss of commissary and
visiting privileges for 120 days, and loss of telephone privileges for ninety days for fighting.
Id. at 39. The DHO thoroughly explained his rationale for the sanctions imposed. Id. The

DHO’s report was issued on April 21, 2016, and the report reflects that it was delivered to
Case 7:19-cv-00831-MFU-JCH Document 16 Filed 11/16/20 Page 4of10 Pageid#: 139

Meyers the following day. Id. Another copy was delivered to Meyers on January 20, 2020.
Id.

Meyers asserts that following the hearing he requested the DHO report, but did not
receive the written statement of the evidence relied on and the reasons for the sanctions. ECF
No. 1 at 3. Meyers further alleges that the administrative record does not support the decision
and disposition reached by the DHO. Id. at 5.

In his petition brought pursuant to 28 U.S.C. § 2241, Meyers claims that his due process
tights were violated in the disciplinary heating proceedings. ECF No. 1 at 1. He seeks
expungement of his disciplinary record and reinstatement of his lost GCT. Id. Respondent,
in his motion to dismiss or, in the alternative, for summary judgment, argues that Meyers failed
to exhaust his administrative remedies; that his claim that he did not receive the DHO report
is contradicted by Federal Bureau of Prisons (BOP) records; that he has failed to state a claim
for a due process violation; and that he received the due process afforded by Wolff v.
McDonnell, 418 U.S. 539 (1974). ECF No. 11 at 1-2; ECF No. 12 at 1-2.

DISCUSSION
I. Exhaustion of Administrative Remedies

Although § 2241 does not contain a statutory exhaustion requirement, courts require
petitioners to exhaust their administrative remedies prior to bringing a habeas corpus cause of
action. McClung v. Shearin, 90 F. App’x 444, 445 (4th Cir. 2004). The exhaustion requirement
gives prison officials an opportunity to develop a factual record and provides prisons “an

opportunity to resolve disputes concerning the exercise of their responsibilities before being

haled into court.” Jones v. Bock, 549 U.S. 199, 204 (2007). Failure to exhaust may be excused
Case 7:19-cv-00831-MFU-JCH Document 16 Filed 11/16/20 Page5of10 Pageid#: 140

only on a showing of cause and prejudice. McClung, 90 F. App’x at 445 (citing Carmona v.
United States Bureau of Prisons, 243 F.3d 629, 634 (2d Cir. 2001)).

The BOP administrative remedy program is set out at 28 C.F.R. § 542.10 — 542.19.
Inmates are directed to first attempt informal resolution of an issue to staff and each warden
establishes procedures for the informal resolution of complaints. 28 C.F.R. § 542.13. If an
inmate is not satisfied with the response he receives from his attempt at informal resolution,
he may file an administrative remedy request. Id. The deadline for completion of informal
resolution and submission of a formal administrative remedy request is twenty days following
the date on which the basis for the request occurred. 28 C.F.R. §542.14(a).

Administrative remedy requests involving issues other than DHO hearings are
submitted to the institution staff member designated to receive such requests. 28 C.F.R. §
542.14(c)(4). Appeals of DHO decisions are submitted initially to the Regional Director for
the region where the inmate is located. 28 C.F.R. § 542.14(d)(2). An inmate who is not
satisfied with the Regional Director’s response may submit an appeal to the General Counsel
within thirty days of the date the Regional Director signed the response. 28 C.F-.R. § 542.15(a).
Appeal to the General Counsel is the final administrative appeal. Id. Appeals to the Regional
Director are made on BP-10 forms and appeals to the General Counsel are made on BP-11
forms. 28 C.F.R. § 542.15(b)(1).

In his petition, Meyers does not address the administrative exhaustion requirement.
See generally ECF No. 1. Respondent Streeval, in his motion to dismiss or for summary
judgment, submitted a declaration from a Special Investigative Services (SIS) Lieutenant for

USP Lee, who stated that he had reviewed BOP files and there was no indication that Meyers
Case 7:19-cv-00831-MFU-JCH Document 16 Filed 11/16/20 Page 6of10 Pageid#: 141

ad filed any administrative remedy requests with respect to IR 2818687. See Decl. of Corey
Davis, ECF No. 12-1 at 6. According to SIS Lieutenant Davis, Meyers has filed, or attempted
to file, just one administrative remedy during his incarceration. Id. at 5.
As noted above, Meyers did not file a reply to respondent’s motion. Because Meyers
did not dispute Davis’s declaration that he failed to exhaust his administrative remedies, the
court finds that the claims are unexhausted. See Fed. R. Civ. P. 56(e) (“If a party fails to
properly support an assertion of fact or fails to properly address another patty’s assertion of
fact as required by Rule 56(0), the court may ... consider the fact undisputed for purposes of
the motion,.;”); see also ECF No. 12-1 at 6.
In addition, the court notes that, according to respondent, after BOP officials

discovered that the original DHO reports were missing from Meyers’s central file, they

 

provided him with duplicate reports in January of 2020. ECF No. 12-1 at 4; see also id. at 39
(reflecting delivery of copy of DHO report for IR 2818687 on January 20, 2020). Thus, even
if Meyers did not receive a copy of the DHO report after the hearing, he has received it now
and has had ample time to exhaust his administrative remedies and so inform the court.”
Accordingly, the court finds that Meyers has not exhausted his administrative remedies and
DISMISSES his case for failure to exhaust.

II. Merits

Respondent Streeval argues in the alternative that Meyers received due process during

the disciplinary hearing proceedings and is not entitled to habeas corpus relief. In order to be

 

2 The time limits noted above may be extended when an inmate demonstrates a valid reason for the
delay. 28 C.F.R. § 542.15(a); see also id, § 542.15(b) (listing possible reasons for delay).

6

 
Case 7:19-cv-00831-MFU-JCH Document 16 Filed 11/16/20 Page 7of10 Pageid#: 142

granted a writ of habeas corpus, a petitioner must show that he is in custody in violation of

the Constitution, laws, or treaties of the United States. 28 U.S.C. § 2241(c)(3). In Sandin v.

 

Conner, 515 U.S. 472 (1995), the Supreme Court described the limited instances in which a
prison inmate can make out a claim that a liberty interest has been taken without due process
and acknowledged that under certain circumstances a state may create liberty interests which
are protected by the Due Process Clause. Id. at 483-84 (citing Wolff v. McDonnell, 418 U.S.
539 (1974), and Meachum v. Fano, 427 U.S. 215 (1976)). However, the interests generally are
limited to those which impose “atypical and significant hardship on the inmate in relation to
the ordinary incidents of prison life.” Id. at 484.

Meyers lost a total of 68 days of GCT as a result of the two infractions, and it is well-
established that inmates have a liberty interest in the forfeiture of vested good time credits.
Batra v. Smith, No. 3:13CV787, 2016 WL 4249494, at *2 (E.D. Va. Aug. 9, 2016) (citing
Henson v. United States Bureau of Prisons, 213 F.3d 897, 898 (5th Cir. 2000)); Downs v. Gill,

No. DKC-10-964, 2011 WL 1457757, at *3 (D. Md. Apr. 15, 2011) (citing Henson, 213 F.3d

 

at 898). Thus, GCT can only be taken from a prisoner in a manner that comports with due
process.

The Supreme Court described the process due a prisoner accused of a disciplinary
infraction in Wolff as follows: (1) He must receive written notice of the charges; (2) He must
be allowed to call witnesses and present documentary evidence in his defense when permitting
him to do so will not be unduly hazardous to institutional safety or correctional goals; and (3)
There must be a written statement by the fact finder as to the evidence relied on and reasons

for the decision. 418 U.S. at 564, 566.
Case 7:19-cv-00831-MFU-JCH Document 16 Filed 11/16/20 Page 8 of 10 Pageid#: 143

Meyers received written notice of the charges and was afforded the opportunity to
present witnesses and evidence. ECF No. 12-1 at 36, 40. He acknowledged that he
understood his rights before the DHO. Id. at 36. The DHO made a written record noting
the evidence relied on to find petitioner guilty and the reasons for the sanctions imposed. Id.
at 36-39.

Further, BOP records indicate that Meyers received a copy of the DHO report within
a day of its preparation. See ECF No. 12-1 at 4, 18, 39. Even if he did not receive the report
at that point, however, he received a duplicate copy on January 20, 2020. See id. at 4, 39.
Meyers has not argued that any delay in issuance of the DHO report to him prejudiced him in
his ability to file an administrative appeal. See Williams v. O’Brien, No. 7:08cv00424, 2008
WL 2943146, at *2 n. 4 (W.D. Va. July 30, 2008) (noting that late delivery of DHO report to
inmate did not affect right to appeal DHO decision where he had an opportunity to show that
delay was not his fault); see also Orozco v. Breckon, No. 7:19cv00040, 2020 WL 1542094, at
*2 (W.D. Va. Mar. 31, 2020) (“It is not the mete fact of the government’s delay that violates
due process, but rather the prejudice resulting from such delay.” (quoting Consolidation Coal
Co. v. Borda, 171 F.3d 175, 183 (4% Cir. 1999)). Thus, it appears that Meyers received the
process he was due in accordance with Wolff.

Meyers also asserts that there was insufficient evidence presented at the hearing to
show that he had committed the disciplinary infractions of which he was found guilty. ECF
No. 1 at 5. However, it is not the job of the courts to assess the weight of the evidence when
reviewing a prison disciplinary hearing, but only to determine whether the guilty finding has

support cf some facts or any evidence at all. Tyler v. Hooks, 945 F.3d 159, 170 (4th Cir. 2019)
Case 7:19-cv-00831-MFU-JCH Document 16 Filed 11/16/20 Page9of10 Pageid#: 144

(citing Superintendent, Mass. Corr. Inst., Walpole v. Hill, 472 U.S. 445, 455-56 (1985)). “As

long as a hearing officer’s decision is supported by some evidence and the requirements of

Wolff have been met, the decision cannot be disturbed on judicial review.”

Massengale v.

Stceeval, No. 7:19cv543, 2020 WL 4227559, at *4 (W.D. Va. July 23, 2020). “[T]he relevant

question is whether there is any evidence in the record that could support the conclusion

 

reached by the disciplinary board.” Hill, 472 U.S. at 455-56; see also Tyler, 945 F.3d at 170
(quoting Hill, 472 U.S. at 455-56).3

Here, the DHO telied on the reporting staff member, the video footage of the
recreation area, the photographs of the weapons recovered from the incident scene, and the
testimony of Meyers. ECF No. 12-1 at 37-38. The DHO gave “the greater weight of the
evidence in this case to the eyewitness written account of the reporting officer, as well as the
DHO’s review of the video footage... .” Id. at 38. The DHO found Meyers’s testimony
that he did not receive a knife from anyone, use a knife during the incident, or stab anyone to
be less credible, and therefore entitled to less weight, than the evidence to which greater weight
was given. Id. The DHO found that the video footage, which he reviewed in detail, “clearly
substantiate[d]” the reporting officer’s account and contradicted the testimony of two inmates
who also testified at the hearing. See id. Based on his summary of the video footage, the
DHO “concluded inmate M[elyers utilized a sharpened plastic weapon to stab [omitted]

during the incident.” Id. The DHO therefore determined that “the greater weight of the

 

3 BOP regulations state that: “The decision of the DHO shall be based on at least some facts, and if

there ts conflicting evidence, it must be based on the greater weight of the evidence.” Boyd v. O’Brien, No.
7:08cv00289, 2008 WL 2074073, at *6 (W.D. Va. May 14, 2008); see also Moses v. Bledsoe, No. 1:03 CV 149,
2004 WL 3317657, at *9 (N.D. W. Va. Sept. 28, 2004) (same).

9

 

 
Case 7:19-cv-00831-MFU-JCH Document 16 Filed 11/16/20 Page 100f10 Pageid#: 145

evidence” supported a finding that “Meyers committed the prohibited acts of Possession of a
Weapon and Fighting... .” Id.; see also Williams, 2008 WL 2943146, at *2 (noting that,
although DHO did not accept petitioner’s defense, “[flederal courts will not review the
accuracy of a disciplinary committee’s finding[s] of fact” unless “they are unsupported by any

>

evidence or are wholly arbitrary and capricious,” and finding that petitioner had “failed to
make any such showing sufficient to displace the DHO’s findings of fact’); Moses, 2004 WL
3317657, at *9. The DHO’s findings are neither unsupported nor arbitrary and capricious.

As for the fighting charge, Meyers testified at the hearing that “the only thing [he was|
guilty of is fighting.’ ECF No. 12-1 at 38. The court finds that this admission provided a
sufficient basis on which to find Meyers guilty of the fighting charge. See Williams, 2008 WL
2943146, at *2 n.5 (finding that, given petitioner’s admission, “his allegations do not suggest
that the disciplinary hearing received insufficient evidence to support the DHO’s finding . .
).

Therefore, the court GRANTS respondent’s motion for summary judgment.

CONCLUSION

For the foregoing reasons, the court GRANTS respondent Streeval’s motion to
dismiss or, alternatively, motion for summary judgment, ECF No. 11, and DISMISSES
Meyers’s motion for relief under 28 U.S.C. § 2241.

An appropriate Order will be entered.

Entered: //- / Y - 262
fichael F. Urbanski
Chief United States District Judge
10
